UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7539



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY DEWAYNE JONES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-01-239; CA-04-1583-6-20)


Submitted:   April 28, 2005                    Decided:   May 3, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Dewayne Jones, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rodney Dewayne Jones seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner    satisfies   this   standard     by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Jones has not made the

requisite    showing.   Accordingly,   we    deny   Jones’   motion   for    a

certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 DISMISSED




                                  - 2 -